Exhibit 10.60
(PAGE) [o42322o4232203.gif]

[***] indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. Our Telephone:
(781) 246-6040 Our Telefax: (781)246-6022 August 18, 2008 Via Email T.J. Smith &
Nephew Limited            Smith & Nephew, Inc. PO Box 81            P.O. Box
1970 101 Hessle Road            11775 Starkey Road Hull, HU3 2BN            P.O.
Box 1970 United Kingdom            Largo, Florida USA 33779-1970 Attention:
Mr. Roger Teasdale Dear Roger: Re: Second Amended and Restated License and
Development Agreement between NUCRYST Pharmaceuticals Corp. and NUCRYST
Pharmaceuticals Inc. (together “NUCRYST”) and Smith & Nephew, Inc. and T.J.
Smith & Nephew Limited (together “S&N”) made as of September 30, 2007 (the
“Agreement”) Further to our meeting on April 16, 2008 during which we discussed
updating the list of patents attached to the Agreement, I propose replacing
Schedule “B” to the Agreement with the enclosed updated Schedule “B”. Kindly
indicate your concurrence with my proposal by signing below and returning one
copy of the signed letter to me. If you have any questions, please feel free to
contact me. Yours truly, NUCRYST PHARMACEUTICALS CORP. & NUCRYST PHARMACEUTICALS
INC. Edward Gaj Vice President, Marketing DMD/ls Encls. Proposal Acknowledged
and Accepted; Signed: Name: Date: For and on behalf of T.I. Smith & Nephew
Limited and Smith and Nephew, Inc. NUCRYST Pharmaceuticals Corp. 50 Audubon
Road, Suite B, Wakefield, MA 01880       Telephone: 781 ‘224M444 Fax: 781
•246*6002

 



--------------------------------------------------------------------------------



 



[***] Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.
SCHEDULE “B”
NUCRYST PHARMACEUTICALS
PATENTS, PATENT APPLICATIONS AND INVENTION CASES

 
[***]

 